Citation Nr: 0318916	
Decision Date: 08/04/03    Archive Date: 08/13/03

DOCKET NO.  94-33 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased disability evaluation for 
bipolar disorder, currently evaluated as 50 percent 
disabling.

2.  Entitlement to a total rating for compensation on the 
basis of individual unemployability. 

3.  Entitlement to service connection for alcoholism.

4.  Whether the document from the veteran dated January 7, 
1987 was a Notice of Disagreement with the December 1986 
rating decision.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from May 1965 
to March 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1993 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  That rating decision continued a 50 
percent rating for the veteran's service connected bipolar 
disorder.  The RO denied the veteran's other claims in a July 
1997 rating decision.  

In April 1998, a hearing was held before Bettina S. Callaway, 
who is the Veterans Law Judge making this decision and who 
was designated by the Chairman to conduct that hearing, 
pursuant to 38 U.S.C.A. § 7102(b) (West 2002).

The case was previously before the Board in September 1996, 
January 1998, and September 1998 when it was remanded for 
adjudication of additional issues and for an additional 
hearing and additional VA examination.  The Board will 
adjudicate the issue involving whether the document from the 
veteran dated January 7, 1987 was a Notice of Disagreement 
with the December 1986 rating decision.  However the other 
issues on appeal require additional development necessitating 
further remand.  



FINDINGS OF FACT

1.  VA has obtained all relevant evidence necessary for an 
equitable disposition of the veteran's appeal.

2.  The RO denied service connection for alcoholism as 
secondary to the veteran's service connected psychiatric 
disability (nervous condition) in a rating decision dated 
December 1986 and notified the veteran of the decision that 
same month.

3.  The veteran submitted a letter that was received at the 
RO in January 1987.

4.  The veteran's January 1987 letter voices dissatisfaction 
with the December 1986 rating decision.  


CONCLUSION OF LAW

The veteran's letter dated January 7, 1987 meets the 
requirements as a Notice of Disagreement to the December 1986 
rating decision denying service connection for alcoholism 
secondary to a service connected psychiatric disability.  
38 U.S.C.A. § 7105 (West 2002);  38 C.F.R. § 20.201 (2002); 
38 C.F.R. § 19.118 (1986).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002).  Among other things, this law eliminates 
the concept of a well-grounded claim, redefines the 
obligations of VA with respect to the duty to assist, and 
supersedes the decision of the Court in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of VCAA, or filed before the date of enactment and 
not yet final as of that date.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The new law 
also imposes a significant duty to assist the appellant with 
their claim and to provide them notice of evidence needed to 
support the claim.  More recently, new regulations were 
adopted to implement the VCAA.   See 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a)(2002).

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 
3.159(b)(2002).  Information means non-evidentiary facts, 
such as the veteran's address and Social Security number or 
the name and address of a medical care provider who may have 
evidence pertinent to the claim.  38 C.F.R. § 
3.159(a)(5)(2002). 

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c)(2002).  With respect 
to this duty to assist the veteran in obtaining evidence, the 
VCAA requires that VA notify the claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by VA.  Quartuccio v. Principi, 16 
Vet. App. 183 (2002) (holding that both the statute, 38 
U.S.C. § 5103(a), and the regulation, 38 C.F.R. § 3.159, 
clearly require the Secretary to notify a claimant which 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by the Secretary). 

In this case, VA informed the appellant of the evidence 
needed to substantiate his claim in a letter dated October 
2001.  The Board concludes that the discussion therein 
adequately informed the appellant of the information and 
evidence needed to substantiate his claim, and of VA's duty 
to assist in obtaining evidence thereby meeting the 
notification requirements of the VCAA.  

As discussed above, VA has fulfilled its duties to inform and 
assist the appellant on his claim.  Accordingly, the Board 
can issue a final decision because all notice and duty to 
assist requirements have been fully satisfied, and the 
appellant is not prejudiced by appellate review.  A remand or 
further development of the claim would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the appellant in this case.  Further 
development and further expending of VA's resources are not 
warranted.  Any "error" to the appellant resulting from 
this Board decision does not affect the merits of his claims 
or her substantive rights, for the reasons discussed above, 
and is therefore harmless.  See 38 C.F.R. § 20.1102 (2002).  
Having determined that the duties to inform and assist the 
appellant have been fulfilled, the Board must assess the 
credibility, and therefore the probative value of proffered 
evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 
429, 433 (1995); see Elkins v. Gober, 229 F.3d 1369 (Fed. 
Cir. 2000); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); Hensley 
v. Brown, 5 Vet. App. 155, 161 (1993).

II.  Notice of Disagreement

The RO denied service connection for alcoholism as secondary 
to the veteran's service connected psychiatric disability 
(nervous condition) in a rating decision dated December 1986 
and notified the veteran of the decision that same month.  
Subsequently, the veteran submitted a letter that was 
received at the RO in January 1987.

The veteran's January 1987 letter stated "I believe that the 
[enclosed] copies of Army Reports should show the link 
between my nervous condition and my alcohol abuse.  [Until] 
1970 my conduct & efficiency [rating] was 'excellent.'  Then 
everything went down hill after I was air vaced from Vietnam.  
The connection is clearly there.  I would venture to say that 
if I were trying to get clearance to get back in the Army 
many excuses to keep me out would be found.  I respectfully 
request that you and your office [reconsider] my request in 
this matter."

The current regulations state that a notice of disagreement 
is a written communication from a claimant or his or her 
representative expressing dissatisfaction or disagreement 
with an adjudicative determination by the agency of original 
jurisdiction and a desire to contest the result will 
constitute a Notice of Disagreement.  While special wording 
is not required, the Notice of Disagreement must be in terms 
which can be reasonably construed as disagreement with that 
determination and a desire for appellate review.  If the 
agency of original jurisdiction gave notice that adjudicative 
determinations were made on several issues at the same time, 
the specific determinations with which the claimant disagrees 
must be identified.  For example, if service connection was 
denied for two disabilities and the claimant wishes to appeal 
the denial of service connection with respect to only one of 
the disabilities, the Notice of Disagreement must make that 
clear."  38 C.F.R. §  20.201 (2002).

The regulations in effect in January 1987 state that a notice 
of disagreement is a "written communication from a claimant 
or the representative expressing dissatisfaction or 
disagreement with an adjudicative determination by the agency 
of original jurisdiction (the Veterans Administration 
regional office, medical center or clinic which notified the 
claimant of the action taken) will constitute a Notice of 
Disagreement.  The notice of disagreement should be in terms 
which can be reasonably construed as a desire for review of 
that determination.  In nee not be expressed in any special 
wording."  38 C.F.R. § 19.118 (1986).

The veteran did express his desires in term of requesting 
that the RO "reconsider" his claim for service connection.  
However, this letter clearly expresses dissatisfaction with 
the denial of service connection for alcoholism on a 
secondary basis.  The veteran also specifically enclosed 
evidence which he believed provided a link, or nexus, which 
he believed would permit service connection.  

The Board finds that the document from the veteran dated 
January 7, 1987 was a timely Notice of Disagreement to the 
December 1986 rating decision denying service connection for 
alcoholism.  As such, the claim for service connection for 
alcoholism remains open and remand for this issue, among the 
others is required below.  Manlincon v. West, 12 Vet. App. 
238, 240-41 (1999) (holding that, where notice of 
disagreement is filed with claim and no statement of the case 
has been issued, Board should remand, not refer, that issue 
to the RO to issue statement of the case).


ORDER

The document from the veteran dated January 7, 1987 was a 
timely Notice of Disagreement to the December 1986 rating 
decision denying service connection for alcoholism; to this 
extend the appeal is granted.


REMAND

Additional development is required with respect to the 
veteran's claims.  Also, the veteran's accredited 
representative has requested remand for additional 
development of the issues on appeal.  In order to ensure the 
duty to assist the claimant in developing the facts pertinent 
to the claim and to ensure full compliance with due process 
requirements, this case must be REMANDED for the following 
development: 

1.  The veteran should be accorded a VA 
psychiatric examination.  The examination 
is to determine the nature and severity of 
any acquired psychiatric disorder the 
veteran has.  The examiner is reminded 
that the veteran had been granted 
entitlement to service connection for 
bipolar disorder.  The examination is also 
to attempt to determine the etiology of 
the veteran's alcohol dependence.  The 
report of examination should include a 
detailed account of all manifestations of 
psychiatric pathology found to be present.  
If there are different psychiatric 
disorders, the examiner should reconcile 
the diagnoses and should specify which 
symptoms are associated with and which 
disorders are part of or caused by the 
service-connected disorder.  If certain 
symptomatology cannot be disassociated 
from one disorder or another, it should be 
specified.  The psychiatrist should 
describe how the symptoms of the service-
connected bipolar disorder affect the 
veteran's social and industrial capacity.  
All necessary special studies or tests 
including psychological testing are to be 
accomplished.  

The examining psychiatrist is requested to 
specifically review the veteran's service 
medical records which show evidence of 
alcohol abuse during service and diagnoses 
of anxiety reaction.  These service 
medical records are located in a manila 
envelope in Volume I of the claims folder.  
The manila envelope is marked for the 
examiner's review.  The examiner is 
requested to answer the following 
questions:

a.  Is the veteran's 
alcoholism/alcohol dependence 
related to, or caused by the 
psychiatric disorder diagnosed 
during service?  

b.  Is, or was, the veteran's 
alcoholism/alcohol dependence a 
symptom of the psychiatric disorder 
diagnosed during service?  

c.  Are the diagnoses of a 
psychiatric disorder during service 
accurate in light of the fact that 
the physicians at the time also knew 
of the veteran's alcohol abuse, yet 
diagnosed a different disorder?

The examiner should assign a numerical 
code under the Global Assessment of 
Functioning Scale (GAF).  It is imperative 
that the physicians include a definition 
of the numerical code assigned.  Thurber 
v. Brown, 5 Vet. App. 119 (1993).  The 
diagnosis should be in accordance with the 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL 
DISORDERS (4TH ed. 1994).  The entire claims 
folder and a copy of this remand must be 
made available to and reviewed by the 
examiner prior to the examination.  The 
Board notes that the last VA psychiatric 
examination is not inadequate.  In fact, 
the examining psychiatrist did an 
excellent job of providing the necessary 
medical evidence in view of the complex 
disability picture presented by the 
veteran.  However, recent case law 
requires VA to adjudicate the veteran's 
claim for service connection for 
alcoholism under all possible theories 
asserted.  As such, re-examination is 
necessary.  

2.  After the foregoing has been 
completed, the RO should then review the 
claims file and ensure that all 
notification and development actions 
required by the VCAA under 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied.  See 
also 38 C.F.R. § 3.159 (2002).  
Specifically, the RO should issue the 
veteran, and the representative, a notice 
letter under the Veterans Claims 
Assistance Act of 2000 (VCAA) with regard 
to the issue of entitlement to service 
connection for alcoholism secondary to 
the service connected psychiatric 
disorder.  The letter should also apprise 
the veteran and his representative of the 
appropriate time period for their 
response, including the right to inform 
the RO that there is no additional 
evidence to submit or to waive the 
required time period.  

3.  The RO should undertake any 
additional development deemed to be 
necessary based on the veteran's response 
to the VCAA letter.  

4.  Following the above the RO should 
adjudicate the veteran's claims for 
service connection for alcoholism on the 
following three bases: 

a.  A direct basis.

b.  Secondary to his service connected 
psychiatric disorder. 


The RO is reminded that the veteran's 
claims for service connection for 
alcoholism have been open since the 1986 
RO rating decision, and that adjudicating 
the issue on a direct basis requires a 
determination regarding line of duty and 
willful misconduct.

5.  The RO should also readjudicate the 
veteran's claims for an increased rating 
and TDIU in light of the decision reached 
regarding service connection for 
alcoholism.  

6.  After readjudication of the veteran's 
claims, if the claims remain denied, the 
RO should issue a Supplemental Statement 
of the Case to the veteran, and his 
representative, and give them an 
opportunity to respond, before the case 
is returned to the Board.  The SSOC must 
contain notice of all relevant actions 
taken on the claim for benefits and a 
discussion of all pertinent regulations, 
including those implementing the VCAA, if 
necessary.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                     
______________________________________________
	BETTINA S. CALLAWAY 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



